DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/22 has been entered.
  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 6, 7, 9, 13, 14, and 30-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paruchuri et al. (US 5,833,921) in view of Buresch (EP 0 715 927 A1).
Regarding claim 6, Paruchuri teaches:
A lead-free solder alloy [solder; abstract], comprising: 
from 35 to 59 wt% Bi [38-52 wt%]; 
from 0.9 to 1.0 wt% Ag [1-2 wt%]; 
from 0.1 to 1 wt% Cu [1-4 wt%]; and 
the balance Sn [Sn 43-58 wt%], together with any unavoidable impurities [impurities are intrinsic since they are unavoidable].
wherein the alloy begins to melt at approximately 138°C [abstract]. 
Paruchuri and the claims differ in that Paruchuri does not teach the exact same ranges as recited in the instant claims.
However, one of ordinary skill in the art at the time/before the effective filing date of the invention would have considered the invention to have been obvious because the ranges taught by Paruchuri overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference; see In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  This reasoning applies to any claim and limitation in this action where a range is being claimed.  
Paruchuri does not teach:
from 0.01 and 0.07 wt% Co 
However, Paruchuri is open to generally adding 0.1-3.0 wt% Co; 5:13-17.
Buresch teaches adding between 0.003-5.0 wt% Co to Sn-Bi solders in order to reduce grain size which increases the strength of the solder, wherein the solder may contain 0.1-57 Bi and Sn-Bi57-Co0.3 is given as a specific example; page 1 and 2 and Table (pertinent portion translated below).  Note that the disclosed solder below shows that with 0.3% Co the grain size is decreased.

Grain size of solder
Grain size of Intermetallic phase

without Co
with Co
without Co
with Co
SnBi57
200-430
100-160




It would have been obvious to one of ordinary skill in the art at the time of the invention to add the claimed amount of Co to the Paruchuri solder in order to decrease the grain size of the solder.  Additionally, one would have been motivated to add less than the amount suggested by Paruchuri in order to lessen the effect or to save money.  Furthermore, the claim would have been obvious because a particular technique, i.e. “adding 0.003-5.0 wt% Co to Sn-Bi solders”, was recognized as part of the ordinary capabilities of one skilled in the art.  Accordingly, the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to an anticipated success, it is likely the product not of invention but of ordinary skill and common sense.”  Thus, the claim would have been obvious because a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success and/or predictable results.
	Regarding claims 2, 7, 9, 13, 14, and 30-32, these claims are addressed in the rejection of claim 6 above. 
Claims 2, 4, 6, 7, 9, 11, 13-15, and 30-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 5,569,433) in view of Takahashi (US 2003/0230361 A1) and Buresch (EP 0 715 927 A1).
Regarding claim 6, Chen teaches:
A lead-free solder alloy [Pb-free solder alloy; 2:7-30], comprising: 
from 35 to 59 wt% Bi [40-60 wt%]; 
from 0.9 to 1.0 wt% Ag [0.01-1.0 wt%]; 
Cu [a small amount may be added]; and 
the balance Sn [Sn 40-60 wt%], together with any unavoidable impurities [impurities are intrinsic since they are unavoidable];
wherein the alloy begins to melt at approximately 138°C [claim 2]. 
Chen and the claims differ in that Chen does not teach the exact same ranges as recited in the instant claims.
However, one of ordinary skill in the art at the time/before the effective filing date of the invention would have considered the invention to have been obvious because the ranges taught by Chen overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference; see In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  This reasoning applies to any claim and limitation in this action where a range is being claimed.  
	Chen does not specifically teach:
from 0.1 to 1.0 wt% Cu; and
from 0.01 and 0.07 wt% Co. 
Concerning the amount of Cu: 
Chen does teach small amounts of Cu can be added; 2:28-30.
Takahashi teaches adding between 0.25-0.75 wt% Cu to Sn-Bi solders in order to lower the melting point, shorten crack occurrence, and improve wettability; 0035, 0043-0045, and claim 1.
It would have been obvious to one of ordinary skill in the art at the time of the invention to add between 0.25-0.75 wt% Cu to the Chen solder because it is a known amount that produces a desirable effect and/or in order to lower the melting point, shorten crack occurrence, and improve wettability.
Concerning the Co: 
Buresch teaches adding between 0.003-5.0 wt% Co to Sn-Bi solders in order to reduce grain size which increases the strength of the solder, wherein the solder may contain 0.1-57 Bi and Sn-Bi57-Co0.3 is given as a specific example; page 1 and 2 and Table (pertinent portion translated below).  Note that the disclosed solder below shows that with 0.3% Co the grain size is decreased.

Grain size of solder
Grain size of Intermetallic phase

without Co
with Co
without Co
with Co
SnBi57
200-430
100-160




It would have been obvious to one of ordinary skill in the art at the time of the invention to add the claimed amount of Co to the Chen solder in order to decrease the grain size of the solder.  Furthermore, the claim would have been obvious because a particular technique, i.e. “adding 0.003-5.0 wt% Co to Sn-Bi solders”, was recognized as part of the ordinary capabilities of one skilled in the art.  Accordingly, the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to an anticipated success, it is likely the product not of invention but of ordinary skill and common sense.”  Thus, the claim would have been obvious because a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success and/or predictable results.
Concerning any claimed results, materials, and/or functions:
Since the prior art alloy, i.e. the alloy based on the (combined) prior art reference(s) above, is identical to the claimed article it is the examiner’s position that the prior art alloy is capable of achieving any claimed function with any claimed material to achieve any claimed result; such as begins to melt at approximately 138°C.  This reasoning applies to any claim below where functional language, material worked upon, and/or a result is claimed.
Regarding claims 2, 4, 7, 9, 11, 13-15, and 30-32, these claims are addressed in the rejection of claim 6 above. 
Claims 2, 6, 7, 9, 13, 14, and 30-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 5,569,433) in view of Paruchuri et al. (US 5,833,921) and Buresch (EP 0 715 927 A1).
Regarding claims 6 and 32, Chen teaches:
A lead-free solder alloy [Pb-free solder alloy; 2:7-30], comprising: 
from 35 to 59 wt% Bi [40-60 wt%]; 
from 0.9 to 1.0 wt% Ag [0.01-1.0 wt%]; 
Cu [a small amount may be added]; and 
the balance Sn [Sn 40-60 wt%], together with any unavoidable impurities [impurities are intrinsic since they are unavoidable].
Chen does not specifically teach:
from 0.9 to 1.0 wt% Co or 1.0 wt% Cu; 
from 0.01 and 0.07 wt% Co; and 
wherein the alloy begins to melt at approximately 138°C. 
Concerning the amount of Cu: 
Chen does teach small amounts of Cu can be added; 2:28-30.
Paruchuri teaches a Sn-Bi solder wherein Cu can be added 1-4wt% Cu can be added to reduce grain growth; 3:65-67, 1-8 and Table 2.
It would have been obvious to one of ordinary skill in the art at the time of the invention to add about 1 wt% Cu to the Chen solder because it is a known amount that reduces grain growth.
Concerning the Co: 
Buresch teaches adding between 0.003-5.0 wt% Co to Sn-Bi solders in order to reduce grain size which increases the strength of the solder, wherein the solder may contain 0.1-57 Bi and Sn-Bi57-Co0.3 is given as a specific example; page 1 and 2 and Table (pertinent portion translated below).  Note that the disclosed solder below shows that with 0.3% Co the grain size is decreased.

Grain size of solder
Grain size of Intermetallic phase

without Co
with Co
without Co
with Co
SnBi57
200-430
100-160




It would have been obvious to one of ordinary skill in the art at the time of the invention to add the claimed amount of Co to the Chen solder in order to decrease the grain size of the solder.  Furthermore, the claim would have been obvious because a particular technique, i.e. “adding 0.003-5.0 wt% Co to Sn-Bi solders”, was recognized as part of the ordinary capabilities of one skilled in the art.  Accordingly, the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to an anticipated success, it is likely the product not of invention but of ordinary skill and common sense.”  Thus, the claim would have been obvious because a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success and/or predictable results.
Regarding claims 2, 7, 9, 13, 14, 03, and 31, these claims are addressed in the rejection of claims 6 and 32 above. 

Response to Arguments
Applicant's arguments filed 6/17/22 have been fully considered but they are not persuasive.
The applicant argues, 
“As previously noted by Applicants, Paruchuri et al. does not disclose an embodiment wherein each of the claimed elements Bi, Ag, Cu, Sb, Co, and Sn are explicitly present. The Examiner submits that general disclosure of each of the elements in the background of Paruchuri et al. is sufficient to direct the one skilled in the art to the claimed combination. Assuming, arguendo, that one skilled in the art would have been directed from Paruchuri et al. to include each of the claimed elements in a single alloy, Paruchuri et al. provides no direction such that one skilled in the art would arrive at the combination of elements in the specific concentrations set forth in the pending claims.”
Note that applicant’s claim 6 is comprising and also does not rule out other elements. Likewise, the examiner’s rejection does not rule out the inclusion of other elements and Paruchuri specifically teaches that that the claimed elements may be added together.  Furthermore, the examiner cannot find the claimed combination of elements in the applicant’s disclosure which means that one applying the applicant’s own argument one would conclude that one reading the applicant’s disclosure would not have enough direction to “arrive at the combination of elements in the specific concentrations set forth in the pending claims.”  Also, the examiner has given motivation for incorporating Co and other elements, when necessary, and the claimed amount.
The applicant argues, 
“In the present case, in the context of the metallurgical industry, Buresch provides an exceedingly broad range as compared to Applicants' claimed 0.01-0.07 wt% range for cobalt. The narrowest cobalt concentration range disclosed in Buresch (i.e., 0.003-5 wt%) is more than 80x the size of the discrete cobalt concentration range claimed by Applicants (i.e., 0.01-0.07 wt%). Further, the cobalt concentrations used in the Examples in Buresch (0.3 wt.% and 0.5 wt.%) directs one skilled in the art to utilize cobalt in a concentration that is a factor of 4x-50x greater than presently claimed. Applicants respectfully submit that the size of the cobalt concentration range of Buresch (i.e., 80x the size of the claimed concentration range) and the express teaching of the reference are such that the presently claimed cobalt concentration would not have been obvious to one skilled in the art.”
Note that in paragraph 0006 of the applicant’s specification the upper limit of Co is 1.0 wt%, which is double amount of 0.5wt% of Buresch.  Again following the applicant’s argument one would conclude that since no examples are given at that upper limit it would not have been obvious to one skilled in the art to use that amount.  Even so, Buresch recommends 0.003-0.5 wt% Co which overlaps the applicant’s range and Buresch does not give one of ordinary skill in the art any reason to believe that adding any specific amount with in the taught range besides 0.3 wt% or 0.5 wt% would not work.  
In response to applicant's argument that the prior art fails to “appreciate the special criticality of this Cu+Co combination”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Note that applicant’s paragraph 0023 simply lists the effects of Cu and Co individually and the effects of Co are the same as noted by Buresch on page 2.  While paragraphs 0041-0044 do elude to some sort of synergy there is no commensurate data to prove this.   
Any arguments drawn to unexpected results and/or the Ribas declaration at least fail because they are not commensurate with the scope of the claims.  For example, in Table 1 it is unclear as to how the amount of Co can be a range, alloys 1-4 are far outside the claimed ranges, alloys 6 and 7 are labeled “claimed” but the amount of Ag is outside the claimed range (note this also applies for alloys 6 and 7 in Table 2), there are no examples just outside of the claimed ranges or at their end points, and there is no comparison of Cu without Co and vice a versa.  Additionally, when trying to compare the data shown in Table 3, it is unclear as to what property(s) is/are being used as the basis for comparison since no “Claimed” alloy is better in every category that the “Comparative” alloys.  However, the more troublesome issue is example 13 which fell in the originally disclosed, eventually claimed, and argued range of greater than 0 to 1.0 wt% Cu.  The applicant has previously argued that greater than 0 to 1.0 wt% Cu resulted in unexpected benefits but now example 13 shows this to not be true.  Furthermore, applicant’s co-pending application, 16/404909, claims unexpected results wherein with greater than 0 to 0.1 wt% Cu which at least implies the Sb in that application has some undisclosed effect and/or applicant has misrepresented their understanding of the claimed invention.  Also, the co-pending application fails to achieve the unexpected result if the Co is at 0.1 wt%.  This begs the questions if the applicant does know what the unexpected range is and if they truly possessed the invention at the time of filing.  Additionally, when trying to compare the data shown in Table 3, it is unclear as to what property(s) is being used as the basis for comparison since no “Claimed” alloy is better in every category that the “Comparative” alloys.  Lastly, the applicant has failed to address any of the points in this paragraph.  
Any arguments drawn to Chen or Takahashi are simply a repeat of those of Buresch and thus are addressed above.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735        

/ERIN B SAAD/Primary Examiner, Art Unit 1735